DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed February 23, 2022 have been fully considered, and they are persuasive.
The nonstatutory double patenting rejection of claims 34-36, 38-43, 45-49, and 51-53 has been withdrawn in response to the terminal disclaimer filed on May 10, 2022.
The rejection of the claims under 35 U.S.C. 103 has been withdrawn in response to the Applicant’s arguments provided on pp. 9-11 of the REMARKS.

Terminal Disclaimer
The terminal disclaimer filed on May 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,621,272 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 34-53 are allowed.
The most relevant prior arts to the claimed invention were Beausoleil (US 2016/0283085) and Hassan (US 2017/0039168) as previously cited in the withdrawn 103 rejection. As previously discussed in the withdrawn 103 rejection, Beausoleil discloses: “In some implementations, a user of WS GUI 300 can add a content item to message stream 316 by selecting graphical element 320. For example, a user can compose a message using graphical element 318 and add a content item to the message by selecting graphical element 320. Upon selection of graphical element 320, a file browser interface can be presented that allows the user to select a content item from the client device's local file system, from the shared folder associated with the workspace and/or from a network resource (e.g., the Internet). When the composed message is displayed in message stream 316, a link to the selected content item and a representation 317 of the selected content item can be displayed in the message. For example, representation 317 can be a preview image of the linked content item.” (Emphasis added in the underlined portions). See [0078]. However, Beausoleil does not disclose “that the resource address is subscribed to by one or more resource providers” and that the subscription status is used for the condition of receiving “authentication information associated with a user and the one or more resource providers”. At best, Beausoleil discloses that the linked content is a content item simply from a shared folder or a webpage/web content, which is then provided as a preview (see [0078]). Hassan also fails to make obvious and/or disclose those features. Specifically, Hassan discloses requesting authorization to ensure a user viewing a document has access to a folder before the user can preview documents from said folder. See [0055]. Thus, the claimed invention is allowable over the prior arts of record.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found in the Specifications of the instant application. Clearly, almost all the general terms in the claims may have multiple meanings. So, where a claim term is "susceptible to various meanings...the inventor's lexicography must prevail..." Id. Using these definitions for the claims, the claimed invention was not reasonable found in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0230320: An instant message containing a URL is received and a request for metadata of the URL is requested from a trusted server. The metadata provides an indication of stored content and said content is requested for display in the instance message. See [0041]-[0043], [0048]-[0049], [0065], & Figs. 3a-3b.
US 2015/0154156: If a reference to a cloud storage provider is found within a document link that is embedded into an email, the sender permission data for the document are retrieved. The permissions may allow the sender to view the document only, view/edit the document, or view/edit/delegate authority to another user. See [0046]-[0047], [0053].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        5-13-2022